DETAILED ACTION
Continued Examination Under 37 CFR 1.114 
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has beentimely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/8/2021 has been entered. 

Notice to Applicant
This action is in reply to the  filed on 11/8/2021.  
Claims 20, 21, 24, 28, 31, 33, 35-37, 40, 44, 47, 49 and 51 have been amended.
Claims 29-30 and 45-46 have been cancelled.
Claims 54-57 are new.
Claim 20-28, 31-44 and 47-57  currently pending and have been examined.

Response to Amendments
The Applicant’s amendments, and cancellation, of the claims as currently submitted have been noted by the Examiner.  Said amendments, and cancellation(s), are not sufficient to overcome the rejections previously set forth under 35 U.S.C. §101.  As such, said rejections are herein maintained for reasons set forth below.

Information Disclosure Statement
The Information Disclosure Statement filed on 11/8/2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 20-28, 31-44 and 47-57 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 20 and 36 is/are directed to the abstract idea of “monitoring medication adherence,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0002]), etc., as explained in detail below, and therefore fall within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 20-28, 31-44 and 47-57 recite an abstract idea.
Claim(s) 20 and 36 is/are directed to the abstract idea of “monitoring medication adherence,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0002]), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 20-28, 31-44 and 47-57 recite an abstract idea.
The claim(s) recite(s) in part, system/method for performing the steps of “providing a machine learning model, deriving personalized prompts, outputting personalized prompts, capturing video sequences, extracting behavioral markers, deriving determinations and confidence levels, updating attribute histories, inputting patient cl,” etc. that is “monitoring medication adherence,” etc. The limitation of “providing a machine learning model, deriving personalized prompts, outputting personalized prompts, capturing video sequences, extracting behavioral markers, deriving determinations and confidence levels, updating attribute histories, inputting patient cl,” etc. is a process, that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “executed by a computer/processor,” nothing in the claims elements preclude the steps from practically being performed in the mind. For example, but for the “executed by a computer/processor” language, the limitation of “providing a machine learning model, deriving personalized prompts, outputting personalized prompts, capturing video sequences, extracting behavioral markers, deriving determinations and confidence levels, updating attribute histories, inputting patient cl,” etc., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. Accordingly, claims 20-28, 31-44 and 47-57 recite an abstract idea. 
The claim(s) recite(s) in part, system/method for performing the steps of “providing a machine learning model, deriving personalized prompts, outputting personalized prompts, capturing video sequences, extracting behavioral markers, deriving determinations and confidence levels, updating attribute histories, inputting patient cl,” etc., that is “monitoring medication adherence,” etc. which is a method of managing personal behavior or relationships or interactions between people (social activities, teaching, following rules, instructions) and thus grouped as a certain method of organizing human interactions. Accordingly, claims 20-28, 31-44 and 47-57 recite an abstract idea.
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. webcams, laptops, smartphones, dashboards, inhaler apparatuses, injectable apparatuses, visual acquisition systems (Applicant’s Specification [0018], [0031], [0032], [0034]), etc.) to perform steps of “providing a machine learning model, deriving personalized prompts, outputting personalized prompts, capturing video sequences, extracting behavioral markers, deriving determinations and confidence levels, updating attribute histories, inputting patient cl,” etc. do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and this is nothing more than an attempt to generally link the product of nature to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. webcams, laptops, smartphones, dashboards, inhaler apparatuses, injectable apparatuses, visual acquisition systems, etc.) only store and retrieve information and perform repetitive calculations, and these are well-understood, routine, conventional computer functions as recognized by the Symantec, TLI, and OIP Techs. court decisions listed in MPEP § 2106.05(d)(II). These court decision indicate that more collection or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements amount to no more than generic computer components that serve to merely link the abstract idea to a particular technological environment (i.e. webcams, laptops, smartphones, dashboards, inhaler apparatuses, injectable apparatuses, visual acquisition systems, etc.). At paragraph(s) [0018], [0031], [0032], [0034], Applicant’s specification describes conventional computer hardware for implementing the above described functions including “webcams, laptops, smartphones, dashboards, inhaler apparatuses, injectable apparatuses, visual acquisition systems,” etc. to perform the functions of “providing a machine learning model, deriving personalized prompts, outputting personalized prompts, capturing video sequences, extracting behavioral markers, deriving determinations and confidence levels, updating attribute histories, inputting patient cl,” etc. The recited “webcams, laptops, smartphones, dashboards, inhaler apparatuses, injectable apparatuses, visual acquisition systems,” etc. does/do not add meaningful limitations to the idea of beyond generally linking the system to a particular technological environment, that is, implementation via computers. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, claims 20-28, 31-44 and 47-57 do not amount to significantly more than the underlying abstract idea of “an idea of itself” (Alice). 
Dependent claim(s) 21-28, 31-35, 37-44 and 47-57 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
Dependent claims 21-28, 31-35, 37-44 and 47-57 merely specify which information is used for various calculations, or provide further mental processes, but these do not change that 
Although dependent claims 21-28, 31-35, 37-44 and 47-57 add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions, and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as independent claim(s) 20 and 36.

Response to Arguments
Applicant’s arguments filed 11/8/2021 with respect to claims 20-28, 31-44 and 47-57 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 11/8/2021.
Applicant’s arguments filed on 11/8/2021 with respect to claims 20-28, 31-44 and 47-57 have been fully considered but are moot in view of the new ground(s) of rejection.
Applicant argues that (A) the Applicant’s claimed invention is directed to statutory matter.
101 Responses
As per Applicant’s argument (A), Applicant’s remarks with regard to the statutory nature of Applicant’s claimed invention are addressed above in the Office Action. 
Proving a Machine Learning Model 
Applicant has amended Applicant’s claimed invention to recite “providing a machine learning model that is trained to classify subjects into different states as a function of medication adherence.”  As recited Applicant’s claims are merely instruction to apply an exception (See MPEP 2106.(f)). Applicant’s Specification does not provide support more than mere instructions to apply and exception. Applicant’s amendments do not move Applicant’s claimed invention into eligible subject matter. Applicant’s argument is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. P. C./
Examiner, Art Unit 3626

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626